           Case 1:20-cv-03003-FVS                  ECF No. 16        filed 01/06/21       PageID.1617 Page 1 of 1
AO 450 (Rev. 11/11) Judgment in a Civil Action


                                         UNITED STATES DISTRICT COURT
                                                                  for thH_                                   FILED IN THE
                                                                                                         U.S. DISTRICT COURT
                                                     Eastern District of Washington                EASTERN DISTRICT OF WASHINGTON


                   CHRISTINA LYNN G.,                                                                Jan 06, 2021
                                                                     )                                   SEAN F. MCAVOY, CLERK

                             Plaintiff                               )
                                v.                                   )       Civil Action No. 1:20-CV-3003-FVS
                                                                     )
       COMMISSIONER OF SOCIAL SECURITY,
                                                                     )

                            Defendant

                                             JUDGMENT IN A CIVIL ACTION
The court has ordered that (check one):

u the plaintiff (name)                                                                                        recover from the
defendant (name)                                                                                                 the amount of
                                                                            dollars ($              ), which includes prejudgment
interest at the rate of                   %, plus post judgment interest at the rate of            % per annum, along with costs.

u the plaintiff recover nothing, the action be dismissed on the merits, and the defendant (name)
                                 recover costs from the plaintiff (name)
                                          .

✔ other: Plaintiff’s Motion for Summary Judgment, ECF No. 11, is DENIED.
u
              Defendant’s Motion for Summary Judgment, ECF No. 12, is GRANTED.
              Judgment entered in favor of Defendant.



This action was (check one):
u tried by a jury with Judge                                                                         presiding, and the jury has
rendered a verdict.

u tried by Judge                                                                          without a jury and the above decision
was reached.

✔
u decided by Judge                       ROSANNA MALOUF PETERSON                               on a motion for
      summary judgment.


Date: 1/6/2021                                                             CLERK OF COURT

                                                                            SEAN F. McAVOY

                                                                            s/ Tonia Ramirez
                                                                                           %\ Deputy Clerk

                                                                            Tonia Ramirez
